DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Claims 5, 12 and 19 have been canceled.  Claims 1-4, 6-11, 13-18 and 20 are presented for examination.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites measuring characteristics of a plurality of viewers associated with a viewed portion of the content while the interactive digital content is displayed to the plurality of viewers; inferring a sentiment of the plurality of viewers with respect to the viewed portion of the content based on the measured characteristics; weighting the plurality of viewers by priority; predicting content satisfying to one or more selected viewers of the plurality of viewers based on the sentiment, wherein the selected viewers are selected based on the weighting; and modifying the interactive digital content in real time by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the predicted content.
 	The limitations of measuring characteristics of a plurality of viewers associated with a viewed portion of the content while the interactive digital content is displayed to the plurality of viewers; inferring a sentiment of the plurality of viewers with respect to the viewed portion of the content based on the measured characteristics; weighting the plurality of viewers by priority; predicting content satisfying to one or more selected viewers of the plurality of viewers based on the sentiment, wherein the selected viewers are selected based on the weighting; and modifying the interactive digital content in real time by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the predicted content constitute an abstract idea.  For example, it is well known for one person to discuss presented content with a group of people; based on their assessment or weighting of the people (e.g., their mood, their importance, their title, their questions or input etc.) to adjust what is presented.  Such activities are performed, for example, when a person is giving a brainstorming session before a group of co-workers; or when a salesperson is presenting various types of products before a group; or when a person is giving a speech before a group and adjusts their speech based on reading their reactions and received input; or when a group of people are providing new comments to a person who is making a presentation, and the person has a speech or comment in mind, but changes elements of it in response to feedback etc.  It should be further noted that the inferring and predicting operations can also be understood as mental processes or concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers activities organized by humans but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Additionally, if a claim limitation covers concepts performed in the human mind, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claims recite the measuring by one or more sensors, the weighting is based on a quality or quantity of the sensors, the content is interactive digital content, a computer system, a computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions.   
 	The computer system, computer program product, processors, computer-readable memories, tangible storage mediums, the content is interactive digital content and/or program instructions are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
 	The measuring by the one or more sensors; the weighting is based on a quality or quantity of the sensors also are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].  For example, it is known that when a user provides any input to a computing device, it is common for the input to be provided using some kind of sensor e.g., a touchscreen sensor, a sensor that reads mouse input or keyboard input, etc.  Put another way, for a user to provide input to a computer, the computer must sense the input, which requires the use of some form of sensor.  Inherently, if a sensor is used as noted above, any result generated through the use of the sensor is based on the quality or quantity of the sensors i.e., that the sensor functions at all or functions well or poorly, that the number of sensors is greater than zero, etc.  The above limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. 
 	Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., the gathering of feedback and changing content based on the feedback, on a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the measuring by one or more sensors, the weighting based on the quality or quantity of the sensors, the content is interactive digital content, a computer system, a computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites generating a content decision tree based on the interactive digital content. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior for a person, through their actions, to present at different time points different content based on feedback i.e., effectively generating a content decision tree.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites identifying the viewer based on the one or more measured characteristics. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to identify a person based on their characteristics.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites creating a default sentiment model representing the sentiment of one or more generic viewers.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to treat people in a generic manner i.e., having a model or concept of how to deal with people in response to feedback.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites wherein the interactive digital content comprises a plurality of modular content.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to present content in separate/modular pieces in response to feedback.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Dependent claims 9, 10, 13-14, 16, 17 and 20 correspond to claims 2, 3 and 6-7 and are rejected for the same reasons.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2017/0259120) in view of Conrad (US 2013/0298146).   

 	King was cited in an IDS filed 11/18/2019.

 	Regarding claim 1, King teaches a processor-implemented method for dynamically modifying interactive digital content based on viewer sentiment ([0084, 0085, 0087, 0064, 0061, 0027] describes a method for dynamically providing videos based on captured sensor data, indicating feedback/behavior/preferences of a user; Fig. 1, [0039], the system can include servers having a processor and memory), the method comprising:
 	measuring, by one or more sensors, characteristics of one or more viewers associated with a viewed portion of the interactive digital content while the interactive digital content is displayed to the one or more viewers ([0084, 0085, 0087, 0064, 0061, 0027], the system obtains sensor data e.g., heart rate, physical movement, look, attitude, while the user views the video; the sensor data obtains feedback with respect to a viewed first video block, to help determine what the next video block should be);
 	inferring, by a processor, the sentiment of at least one viewer with respect to the viewed portion of the interactive digital content based on the measured characteristics ([0084, 0085, 0087], the system can ascertain attitude, demeanour, manners and other behavior information using the sensors data; more generally, the system is using sensor data to determine the user’s sentiment/desire for an optimal, next video; the sensor; the sensor data provides user feedback with respect to a viewed, first video block);
 	predicting content satisfying to at least one of the one or more selected viewers of the one or more viewers based on the sentiment (Fig. 9, [0085-0088, 0027], a second/another video block may be selected based on sensor feedback); and
 	modifying the interactive digital content in real time (Fig. 9, [0085-0088, 0079, 0027], the second video block can be sent to a client for display in response to real time feedback; [0027], video blocks are selected based on real time sensor feedback; for example, the video block can be sent and displayed as soon as particular types of sensor feedback are received, as noted in [0088]; “interactive digital content” can be considered to include, for example, any video blocks/content that has been selected to be viewed by the user; the selections of videos are  modified based on sensor data)
 	by swapping out one or more modular content blocks (Figs. 9, 2, 8, [0085-0088, 0079, 0027], video blocks are swapped/exchanged to provide new video to the user based on sensor feedback) and 
 	modifying one or more individual supporting elements of the interactive digital content based on the predicted content (Figs. 9, 2, 8 [0085-0088, 0079, 0027], a presented video or a video block that is being presented to the user is modified; [0044-0047, 0057, 0087], additionally, each video includes various elements e.g., video, audio, an exercise, a routine, exercise instructions, exercise type, intensity, etc., which is modified based on sensor feedback).
 	However, King does not expressly disclose the one or more viewers are a plurality of viewers; the inferring is the inferring a sentiment of the plurality of viewers; weighting the plurality of viewers by priority, wherein the weighting is based on a quality or quantity of the sensors; wherein the selected viewers are selected based on the weighting.
 	In the same field of endeavor, Conrad teaches 
 	the one or more viewers are a plurality of viewers ([0047, 0058-0107], the system uses sensors to monitor multiple users while they are watching media); 
 	the inferring is the inferring a sentiment of the plurality of viewers ([0047, 0036-0037, 0068-0078, 0034], the system can determine, based on sensor data, the engagement level, interest level or other sentiments of the users); 
 	weighting the plurality of viewers by priority (weighting can be understood as assigning importance or influence; to cause to have a slant or bias to e.g., see definition of “weight” in the online American Heritage Dictionary, downloaded at https://www.ahdictionary.com/word/search.html?q=weight; [0068], for example, after sensor data is collected on a user, the users’ state can be assigned to a probability e.g., sad state 65%; [0097-0104], different levels of engagement can be assigned to the state of a user e.g., high, medium or low levels of engagement; [0088-0095], aspects of the user’s movements can be assigned with values e.g., head orientation can range at different times from 0 to 30 degrees, etc.; the above levels, values and probabilities reflect relatively superior or inferior values i.e., “by priority”), 
 	wherein the weighting is based on a quality or quantity of the sensors ([0030, 0034, 0047, 0068, 0097-0104, 0088-0095], the above weights/levels/values/probabilities are determined based on sensor data; inherently, this means that the above weights/levels/values/probabilities are based on the quality or quantity of sensors i.e., a sensor has to be working or exist in a number greater than 0 to collect sensor data; see also [0124], interpretation of the sensor data may be skewed if something is blocking the view e.g., if a user’s face is occluded by something); 
 	wherein the selected viewers are selected based on the weighting (inherently, the above weights are assigned to features of users; put another way, the users are selected for those weights, and other users are selected for other, different weights based on their corresponding sensor data).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the one or more viewers are a plurality of viewers; the inferring is the inferring a sentiment of the plurality of viewers; weighting the plurality of viewers by priority, wherein the weighting is based on a quality or quantity of the sensors; wherein the selected viewers are selected based on the weighting as suggested in Conrad into King because King and Conrad pertain to analogous fields of technology. Both King and Conrad pertain to sequential media presented before one or more users, where later parts of the media may be selected based on the sensor data obtained from the one or more users.  In Conrad, sensor data can be collected from an audience i.e., multiple users, and future media can be determined using various estimated weights/probabilities/levels/values, which are associated with each user in the audience.  It would be desirable to incorporate this feature into King to take into account multiple audience members and to facilitate the processing of sensor data e.g., see Conrad [0005, 0025, 0034, 0037, 0144, 0172-0177, 0180]. 

 	Regarding claim 2, the combination of King and Conrad teaches the invention as claimed in claim 1.  The combination of King and Conrad also teaches generating a content decision tree based on the interactive digital content (King Fig. 8, [0101], the implementation of the system effectively creates a decision tree, as indicated in Fig. 8, i.e. a series of decision points, where at each decision point different paths can be taken to next blocks based on feedback, and where each decision point pertains to displaying video blocks).

 	Regarding claim 3, the combination of King and Conrad teaches the invention as claimed in claim 1.  The combination of King and Conrad also teaches identifying the viewer based on the one or more measured characteristics (King [0062], the viewer may be identified as someone having particular physiological activity or behaviors, as indicated by sensor data acquired from the user i.e., the system updates a user profile based on sensor data; also, updates to the user profile (which inherently requires identifying the user profile) can be triggered by changes in sensor data).

 	Regarding claim 4, the combination of King and Conrad teaches the invention as claimed in claim 1.  The combination of King and Conrad also teaches wherein predicting content satisfying to one or more viewers is further based on a machine learning model (King [0112], a machine learning model may be used to select video blocks). 

 	Regarding claim 6, the combination of King and Conrad teaches the invention as claimed in claim 1.  The combination of King and Conrad also teaches creating a default sentiment model representing a sentiment of one or more viewers (King [0112], a rules engine i.e., a model, may execute rules according to a user profile and current feedback; the engine itself, separate from a  particular profile or feedback, can be considered to be a “default sentiment model” which is designed to determine sentiment of a wide variety of viewers; King [0112] also describes a machine learning model which can be applied to various users; in general, King [0027] and other parts of King describe a system/model for determining content for a wide variety of users i.e., is suitable for “generic” users, and then additionally may take into account particular details/features/feedback of specific users; note that the term “generic” lacks much patentable weight, since any user that lacks a particular distinctive quality or application can be understood as generic; almost any user can be seen in this manner e.g., see definition of “generic” at the online Merriam Webster Dictionary, downloaded from https://www.merriam-webster.com/dictionary/generic).

 	Regarding claim 7, the combination of King and Conrad teaches the invention as claimed in claim 1.  The combination of King and Conrad also teaches wherein the interactive digital content comprises a plurality of modular content (King Fig. 9, [0027], the system provides video or video blocks based on user feedback i.e., modular content).

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  
8.  The combination of King and Conrad also teaches a computer system for dynamically modifying interactive digital content based on viewer sentiment (King Fig. 1, [0031] describes a system with a server and client), the computer system comprising:
 	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (King Fig. 1, [0039], the system can include servers having a processor and memory having instructions).

 	Regarding claim 9, The combination of King and Conrad teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons. 

 	Regarding claim 10, the combination of King and Conrad teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 11, the combination of King and Conrad teaches the invention as claimed in claim 8.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 13, the combination of King and Conrad teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

 	Regarding claim 14, the combination of King and Conrad teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of King and Conrad also teaches a computer program product for dynamically modifying interactive digital content based on viewer sentiment, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method (King Fig. 1, [0039], the system can include servers having a processor and memory having instructions).

	Regarding claim 16, the combination of King and Conrad teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons. 

	Regarding claim 17, the combination of King and Conrad teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons. 

	Regarding claim 18, the combination of King and Conrad teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons. 

	Regarding claim 20, the combination of King and Conrad teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons. 

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.  	Claims 1, 8 and 15 were rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.  Applicant requests that the rejection be withdrawn in light of the above amendments.  More specifically, Applicant appears to argue that the amended limitation, “weighting the plurality of viewers by priority, wherein the weighting is based on a quality of quantity of the sensors,” overcomes the rejection under 35 U.S.C. 101. Examiner respectfully disagrees.  Any generic computer that receives user input of any kind does so through the use of sensors, and inherently, when it does so, the receiving of the input and any results based on the input is in turn based on the quantity or quality of those sensors.  However, such sensors are well known features in any generic computer capable of receiving user input.  Additionally, the concept of weighting users e.g., assigning importance or significance to various users, can be understood as an abstract idea i.e., in the “Certain Methods of Organizing Human Activity” or “Mental Processes” groupings of abstract ideas.  Put another way, it is known practice among people for one person to weight or prioritize a second person as more important than a third person at least in a particular aspect, and to react accordingly.  Thus, in the view of the Examiner, the above amended limitation does not address the concerns under 35 U.S.C. 101 that were raised in the prior Office Action.  
 	Regarding claims 1, 8 and 15, Applicant alleges that the cited prior art does not teach the amended limitation of “measuring, by one or more sensors, characteristics of a plurality of viewers associated with a viewed portion of the interactive digital content while the interactive digital content is displayed to the plurality of viewers …  weighting the plurality of viewers by priority, wherein the weighting is based on a quality or quantity of the sensors; predicting content satisfying to one or more selected viewers of the plurality of viewers based on the sentiment, wherein the selected viewers are selected based on the weighting.”  Examiner has therefore rejected claims 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over King and Conrad.  Applicant’s remarks are moot in view of the new grounds of rejection.  
	Applicant further alleges that claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 are allowable in view of their dependency on claims 1, 8 and 15.  Claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20  are rejected as being taught by King.  	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bordreau (US 2018/0205985) teaches a system in which multiple individuals are watching a media program; the system determines attention scores for each of the individuals in the audience; based only on the individuals whose attention scores exceed a threshold value, the media may be changed to suit those individuals e.g., see Boudreau [0011-0013, 0047].  
 	Chen (US 2015/0020086) teaches a situation in which multiple users are watching media; sensors detect emotional states of the viewers; new media is recommended based on the one or more users’ personal states or characteristics; for example, an ending of a movie may be selected by on an analysis of what most of the viewing audience wants; a weighting and ranking algorithm may be used to determine what media is best for most of the audience; the user feedback can be processed using a machine learning model e.g., see Chen [0006, 0025-0027, 0067, 0072].   
 	Lagares-Greenblatt (US 2021/0021898) teaches obtaining feedback from users who are watching media; feedback from some users may not be considered or disregarded due to a determination that the users are disengaged from the media e.g., see Lagares-Greenblatt [0012-0013, 0047-0053, 0062, 0065, 0065, 0070].  
 	Aghajanyan (US 2013/0145385) teaches using sensors to obtain reaction feedback from users who are watching a media program; weightings can be assigned to particular user reactions to indicate how much the feedback should be considered by the system; for example, the system can adjust the weight of a reaction based on whether the user is watching with others or watching alone; the above weightings can be used to recommend additional content e.g., see Aghjanyan [0024-0026, 0031-0034, 0172-0177].   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143